Judgment reversed on the law and facts, and claim dismissed, without costs of this appeal to either party. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. Memorandum: We find no evidence in the record which establishes that the location of the buoy line separating the wading area from the swimming area was a proximate cause of decedent’s untimely death, or had any causal connection therewith. All concur. (Appeal from a judgment for claimant on a claim for damages for the death of claimant’s intestate alleged to have been caused by negligent maintenance of bathing beach at State Park.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.